Citation Nr: 9919351	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 determination by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States.

The appellant provided testimony at a personal hearing before 
the RO in January 1999, a transcript of which is of record.  


FINDINGS OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, and claimed service with the 
United States Army was unverifiable.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The appellant submitted a claim of entitlement 
to VA benefits in August 1993.  In support of his claim of 
"veteran" status the appellant submitted a document 
entitled "Certificate of Membership," with the address of 
Headquarters, Cagayan 14th Infantry, Army of the United 
States, Philippines.  This document reported that the final 
roster of the Cagayan 14th Infantry showed that appellant 
served with this group from July 1942 to November 1945.  His 
military duty was listed as that of Battalion Commander, and 
his military rank was listed as that of Lieutenant Colonel.  
Authority was listed as "G.O. No. 7 dtd, September 2, 1943, 
USFIP-NL."  

The appellant also submitted an NA Form 13038 from the 
National Personnel Records Center (NPRC) and the National 
Archives and Records Administration (NARA).  This document 
has a heading "Certification of Military Service," and 
stated that the appellant was a member of the Army of the 
United States (AUS) from July 1942 to November 1945.  His 
last grade, rank, or rating is listed as Lieutenant Colonel.  
It is noted that the NA Form 13038 was issued in June 1993.

Additionally, the appellant submitted his own statement in 
which he described the circumstances of his military service.  
He reported that from July 1942 to May 1943 he served in 
Toao, Cagayan Valley, Philippines, as a Platoon Leader, "B" 
Company, 1st Battalion, 1st Division, 14th Infantry, AUS, with 
a rank of First Lieutenant.  The appellant stated that from 
June 1943 to September 1944, he served in Toao, Cagayan 
Valley, Philippines, as a Company Commander, "C" Company, 
1st Battalion, 1st Division, 14th Infantry, AUS, with a rank of 
Captain.  Finally, he reported that from September 1944 to 
November 1945 he served in Toao, Cagayan Valley, Philippines, 
as a Battalion Commander, 1st Battalion, 1st Division, 14th 
Infantry, AUS, with a rank of Lieutenant Colonel.

In October 1993, the RO informed the appellant that his claim 
was disallowed because his name did not appear on the roster 
of recognized guerillas.  The appellant appealed this 
determination to the Board.

In support of his claim, the appellant submitted a lay 
statement from LA, who asserted that he had served in the 
26th Cavalry Philippine Scouts, United States Army.  LA 
described the history of his unit, including its service with 
the 14th Infantry, "USAFIL NL," in the Cagayan Valley.  LA 
stated that his affidavit was submitted for and on behalf of 
the appellant to support his claims for benefits as a member 
of the regular United States Army of the 14th Infantry 
Regiment of Cagayan Valley, Philippines.

In an October 1993 statement, the appellant stated that he 
had not been a member of either the Philippine Commonwealth 
Army, Recognized Guerilla, or a Philippine Scout.  Rather, he 
emphasized that he had been a member of the regular United 
States Army.  Specifically, the 14th Infantry Regiment under 
the command of the late General R. Fraeger, USFIP-NL.  
However, he did state that he served as a guerilla with his 
former outfit since that was the only way to combat the 
enemy.  The appellant also submitted several other statements 
in which he inquired about the status of his claim for VA 
benefits based on his reported service with the 14th 
Infantry.

In February 1995, the RO sent the appellant a letter which 
stated that the NPRC certification of service had been 
prepared from alternative records sources, and that his 
actual military records may have been destroyed in a 1973 
fire.  The letter also stated that based upon the history of 
the 14th Infantry organization, personnel who joined after 
July 15, 1942, did not qualify for AUS service.  However, 
those personnel could acquire recognized guerilla status.  
The RO informed the appellant that his name was not listed in 
the official roster of individuals determined to have 
acquired AUS status through service with the 14th Infantry.  
Therefore, additional information was being sought from the 
United States Army Reserve Personnel Center (ARPERCEN) 
regarding the nature of the appellant's reported military 
service.

The appellant responded later in February 1995 with a 
statement in which he asserted that he had belonged to the 
26th Cavalry, Philippine Scout under the command of General 
Fraeger.  He stated that during the war members of the 26th 
Cavalry were attached to the 14th Infantry, AUS.  The 
appellant also stated that he knew other members of the 14th 
Infantry who were not on the official roster but were 
receiving VA benefits.  In March 1995, he identified two 
individuals whom he stated received VA benefits but were not 
on the official roster of the 14th Infantry.

Also in March 1995, ARPERCEN informed the RO that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the United States Armed Forces.  

In March 1996, ARPERCEN stated that there were no "Project 
J" records on file which indicated that the appellant's 
alleged 14th Infantry (AUS) status was ever reviewed or 
revoked.  A search of the records contained in the Philippine 
Army section failed to reveal a record for the appellant.  
ARPERCEN also stated that if the appellant had re-acquired 
status in the AUS, those records would be on file at the 
NARA.

In August 1996, the NPRC informed the RO that the NA Form 
13038 issued to the appellant was in error.  That same month, 
the RO received another statement from ARPERCEN which stated 
that a search of the official records and archives on file in 
the Philippines section failed to reveal a record for the 
appellant.  Therefore, it was determined that he did not 
serve as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States during World War II.  
ARPERCEN also stated that there were no "Project J" records 
on file which indicated that his alleged 14th Infantry (AUS) 
status was ever reviewed or revoked.  It is noted that this 
statement was in response to the RO's inquiry based upon the 
appellant's claimed service with either the 14th Infantry or 
the 26th Cavalry.  The RO also provided ARPERCEN with the 
information listed on the NA Form 13038.

An April 1998 Memorandum for File summarized the aspects of 
the appellant's claim of eligibility for VA benefits.  The 
Memorandum also summarized the history of the 14th Infantry, 
and noted that the appellant's name was not on the official 
roster of those who had acquired AUS status.  With respect to 
the NA Form 13038, the RO noted that it had considered this 
document and the appellant's account of his military service 
suspect for several reasons.  For instance, the RO found it 
difficult to believe that the appellant would have been a 
commissioned officer in the Regular AUS (including the 
Philippine Scouts), without any evidence of prior military 
training less than a month after attaining the age of 16 - 
the evidence shows he was born in June 1926.  The RO also 
found it difficult to believe that the appellant would have 
been promoted to the rank of Lieutenant Colonel while age 18, 
and discharged with the same rank from the regular United 
States Army just past his 19th birthday.  In regard to the 
two individuals identified by the appellant in his March 1995 
statement, the RO noted that while VA pension benefits had 
been awarded to those individuals, this award was not based 
upon service with the 14th Infantry during World War II.  
Rather, it was based upon post-World War II service.  The RO 
also noted that the appellant had originally asserted that 
all of his military service was with the 14th Infantry, but 
then stated in February 1995 that he had actually served with 
the 26th Cavalry.  However, the RO noted that LA - the 
appellant's own affiant - who was reportedly a member of the 
26th Cavalry had identified the appellant as belonging to the 
14th Infantry, not the 26th Cavalry.  Furthermore, the RO 
noted that ARPERCEN had been asked to verify whether the 
appellant had any recognized service, and the response was 
negative.  Additionally, the NPRC was contacted with their 
attention to the inconsistencies noted in the 1993 
certification (the NA Form 13038).  The RO noted that the 
NPRC was specifically requested to provide copies of the 
secondary sources that were utilized that led to the issuance 
of the NA Form 13038.  The only response from the NPRC was 
that the NA Form 13038, issued to the appellant, had been in 
error.

Other evidence submitted by the appellant in support of his 
claim was a copy of a September 1996 Board decision 
concerning another individual's claim of basic eligibility 
for VA pension benefits.  This individual's claim was 
granted.

At his January 1999 personal hearing, the appellant stated 
that he had memory problems and, as a result, he might have 
difficulty recalling precise answers to questions.  He 
testified that he was inducted into the 26th Cavalry by its 
commanding officer in July 1942, and that he was honorably 
discharged in November 1945.  However, he stated that his 
discharge documents were burned in a fire at his apartment in 
1947.  On inquiry, the appellant testified that he may have 
been mistaken in his earlier statement that he served in 
Company B, 1st Battalion, 1st Division, 14th Infantry.  
Nevertheless, he asserted that he had belonged to the 26th 
Cavalry, Troop C.  


Legal Criteria.  The term "veteran" means a person who served 
in the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  Service in the Regular 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation, and burial benefits.  
38 C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).


Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he, she, or the party upon whose 
service the claimant predicates the claim had basic 
eligibility for the benefits claimed.  A person seeking to 
establish veteran status must do so by a preponderance of the 
evidence, and the benefit-of-the-doubt doctrine is not 
applicable to that determination of status.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
As noted by the April 1998 Memorandum for File, ARPERCEN has 
certified that the appellant does not have recognized 
military service, and the NPRC has stated that the NA Form 
13038 which stated that the appellant served in the regular 
United States Army was issued in error.  The appellant has 
since submitted no United States service documents in support 
of his claim, or any further information different from that 
previously submitted to ARPERCEN, which would warrant a 
request for recertification.  See Sarmiento v. Brown, 
7 Vet.App. 80 (1994).  Accordingly, the VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c).

With respect to the appellant's assertions about other people 
who have received VA benefits and were not on the official 
roster for the 14th Infantry, the Memorandum for the File 
shows that the cases of these individuals were decided on 
facts different from that of the instant case.  The same is 
true for the September 1996 Board decision submitted by the 
appellant.  The Board notes that its decisions are 
nonprecedential in nature and each case is decided on the 
basis of the individual facts of the case in light of the 
applicable procedure and substantive law. 38 C.F.R. § 
20.1303.

Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).

In Soria v. Brown, 118 F.3d. 748 (1997), the United States 
Court of Appeals for the Federal Circuit noted that where 
service department certification was required, VA has long 
treated the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the appellant's claimed service, 
the applicant's only recourse lies with the relevant service 
department, not VA.  38 C.F.R. §§ 3.9 and 3.203.







ORDER

Basic eligibility for VA benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

